Title: From John Adams to the President of Congress, 14 July 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Triplicate
Sir
Paris July 14th. 1781

I have the honor to inclose Copy of a Letter to the Comte de Vergennes, and Copy of Articles and an Answer.
Peace is so desirable an Object, that humanity as well as Policy demands of every Nation to hearken with Patience and Sincerity to every Proposition which has a tendency to it, even only in appearance. I cannot however see any symptoms of a sincere disposition to it in the English. They are endeavouring to administer soporificks to their Enemies: but they will not succeed. Peace however will never be made by the English while they make any Figure in the United States.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

J. Adams

